Fourth Court of Appeals
                                San Antonio, Texas
                                      February 5, 2020

                         Nos. 04-19-00377-CR & 04-19-00378-CR

                                      Joshua PIEPER,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2018CR2080 & 2018CR2081
                        Honorable Jefferson Moore, Judge Presiding


                                      ORDER
       On January 31, 2020, appellant filed a Motion to Amend Appellant’s Brief. Appellant’s
motion is GRANTED.



                                                  _________________________________
                                                  Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court